DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 9/18/2020 has been entered. Claims 3-8, 10 have been amended. Claims 11-20 have been added. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtney (US 2019/0207748 A1), hereinafter “Courtney”.

As per claim 1, Courtney teaches a virtual blockchain system comprising:
“a blockchain management part that manages two or more pre-identified blockchain systems” at [0017]-[0021] and Figs. 1-2;
(Courtney teaches the host devices that manages a plurality of blockchain systems)
“a control part that determines a combination of data to be transmitted and blockchain, wherein the data to be transmitted includes data to be recorded and redundant data for restoring the data to be recorded, such that the data to be 
(Courtney teaches when the object 108 is received by the storage device 110, a blockchain decision manager 112 analyzes the object 108 to determine whether the object satisfies a blockchain storage condition. Such analysis may including determining the type of object. Based on the determination, the blockchain decision manager 112 may determine that the object 108 should be stored in one or more blockchain data structure. For example, the storage controller 115 may store the object 108 to a blockchain A 124, or a blockchain B 126, or both. The blockchain data structures 124 and 126 managed by the storage device 110 may be distributed. A distributed blockchain data structure is stored/copied across various other storage devices 110. Accordingly, the storage device 110 may be networked to other storage device 110 that store copies of the blockchain)
“a data transmission part that transmits data destined to the blockchain systems according to the combination” at [0017]-[0021] and Figs. 1-2;
(Courtney teaches the object is transmitted to the storage controller 115 which stores the object to the requisite blockchain. For example, depending on the determination, the storage controller 115 may store the object 108 to a blockchain A 124 or a blockchain B 126, or both. The storage device 110 may be networked to other storage devices that store copies of the 

As per claims 2, 8, Courtney teaches the system of claim 1, further comprising “a data reception part that receives data transmitted from a predetermined terminal apparatus, the data being destined to a virtual blockchain system configured by using the two or more blockchain system” at [0017]-[0021], [0033]-[0039] and Figs. 1-2;

As per claims 3, 9, 11, 15, Courtney teaches the system of claim 1, wherein “the control part refers to information defining a relation between an application program of a transmission source of the data and a blockchain being a storage destination of the data transmitted from the application program; and selects a blockchain allocated to the application program of the transmission source of the data” at [0017]-[0021], [0033]-[0039] and Figs. 1-2.

As per claims 4, 12, 16-18, Courtney teaches the system of claim 1, further comprising “a data transfer part that transfers data held in a specified blockchain system among the two or more blockchain systems to an alternative blockchain system in place of the specified blockchain system” at [0017]-[0021], [0033]-[0039] and Figs. 1-2.

As per claims 5, 13, 19, Courtney teaches the system of claim 1, wherein “additional to the two or more blockchain systems, the system comprises a 

As per claims 6, 14, 20, Courtney teaches the system of claim 1, wherein “a predetermined secret sharing scheme is used as the predefined redundancy rule” at [0022]-[0032].

As per claims 7, 10, Courtney teaches a data management method, wherein a computer comprises: 
“a blockchain management part that manages two or more pre-identified blockchain systems” at [0017]-[0021] and Figs. 1-2;
“a data transmission part that transmits data to be recorded destined to the blockchain system” at [0017]-[0021] and Figs. 1-2;
“the computer performing processings comprising: determining a combination of data to be transmitted and blockchain, wherein the data to be transmitted includes data to be recorded and redundant data for restoring the data to be recorded, such that the data to be transmitted is distributedly shared by two or more blockchain systems under a predefined redundancy rule” at [0017]-[0021] and Figs. 1-2;
“transmitting the data to the blockchain systems according to the combination” at [0017]-[0021] and Figs. 1-2;



Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 4, 2022